  8:21-cv-00223-RGK-PRSE Doc # 8 Filed: 08/02/21 Page 1 of 1 - Page ID # 18




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DONALD LAUSHMAN,

                    Plaintiff,                              8:21CV223

       vs.
                                                        MEMORANDUM
DOUGLAS COUNTY CORRECTION,                               AND ORDER

                    Defendant.


       This matter is before the court on its own motion. Plaintiff was advised on
June 23 and July 13, 2021, (Filings 6 & 7) that his Motion for Leave to Proceed In
Forma Pauperis (Filing 5) was considered deficient because the document was not
signed. Plaintiff was twice ordered to correct the deficiency and warned that failure
to do so may result in dismissal of this matter. Plaintiff has failed to correct the
deficiency. Accordingly,

     IT IS ORDERED that this matter is dismissed without prejudice, and
judgment will be entered by separate document.

      DATED this 2nd day of August, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
